DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8, 11, 12, 15, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kopitzke, US 10247390.
Regarding claim 1, Kopitzke teaches a lighting apparatus, comprising: a light source module comprising a LED module (104); 5an internal housing (110) having a light opening and a protruding block, wherein the light source module is fixed to the internal housing and a light of the LED module passes through the light opening (see Figures 2a and 4a); an exterior housing (102) having a sliding groove (see Figure 4a), wherein the exterior housing encloses the internal housing and allows the protruding block of the internal housing moving along 10the sliding groove to change a tilt angle of the light with respect to the exterior housing (see Figures 2a and 4a); and a sliding track (124) for the exterior housing to move along the sliding track for further adjusting an output direction of the light (Figures 1, 2a and 4a).
Regarding claim 2, Kopitzke further teaches wherein the exterior housing and the internal housing are semi-sphere structures (Figures 2a and 4a).
Regarding claim 3, Kopitzke further teaches wherein the sliding groove is a curve groove on the semi-sphere structure of the external housing (4a, sliding groove on inside of heat sink which is exterior housing).
Regarding claim 6, Kopitzke further teaches wherein the sliding track is a circular track (124).
Regarding claim 8, Kopitzke further teaches wherein the light source module has a lens for guiding a light direction of the light (118).
Regarding claims 11 and 12, Kopitzke further teaches wherein there is a hinge connecting the internal housing and the exterior housing for the internal housing to rotate with respect to the exterior housing, and wherein the hinge has a rotating shaft moving upon the sliding track (Figure 2a). 
Regarding claims 15 and 16, Kopitzke further teaches wherein the light source module has a light beam source for emitting a light beam and a diffusion source for emitting a diffusion light, and wherein the sliding track emits a diffusing light (light diffused through lens 118).
Regarding claim 18, Kopitzke further teaches wherein the protruding block has a circular wall, a driver module is located inside the circular wall, and the driver module has a driver box plugged to the circular wall (Figure 2a, col 2, lines 35-40).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kopitzke.
Regarding claims 4, 5 and 7, Kopitzke teaches the invention as explained above but is silent as to the stop features of the tracks and grooves.  However, it is the position of the examiner that segmented tracks, or stop devices would have been well known to those of ordinary skill in the art at the time of filing and therefore, lacking criticality and unexpected results, it would have been an obvious matter of design choice for one of ordinary skill in the art at the time of filing to provide stop mechanisms to limit the tilt or rotation of the Kopitzke device.
s 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kopitzke in view of Tanaka et al., US 6837596.
Regarding claims 9 and 10, Kopitzke teaches the invention as explained above regarding claim 1, but is silent as to the reflector or lens being movable relative to the light source in order to change the emission angle of light.  However, in the same field of endeavor of movable light devices, Tanaka teaches the lens or reflector are movable relative to the light source (Figure 1, 5b and 5a are movable).  Further, it would have been obvious for one of ordinary skill in the art at the time of filing to improve the light control of the Kopitzke device by further adding movable lens and reflectors in order to further control the light emission angle of the device.
Claims 13, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kopitzke in view of Chen, US 2007/0236931.
Regarding claims 13, 14 and 17, Kopitzke teaches the invention as explained above regarding claim 1, but is silent as to a camera, sensor, or timer.  However, in the same field of endeavor of LED light sources, Chen teaches that it is common to employ various functionalities to enhance convenience and ease of use of light sources, such as cameras, sensors, and timers ([0025]).  Therefore, it would have been an obvious matter of design choice for one of ordinary skill in the art at the time of filing to add any of the above functionalities to the Kopitzke device in order to increase the marketability of the same.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY-ELLEN BOWMAN whose telephone number is (571)270-5383. The examiner can normally be reached Monday-Thursday; 7:00 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY ELLEN BOWMAN
Examiner
Art Unit 2875



/MARY ELLEN BOWMAN/Primary Examiner, Art Unit 2875